Title: To James Madison from Elbridge Gerry, 10 June 1814
From: Gerry, Elbridge
To: Madison, James


        
          (confidential)
          Dear Sir,
          Cambridge 10th June 1814
        
        Executive Officers in this quarter have at different times expressed their chagrin, at the success of the enemies of the national Government, in sapping it’s confidence in some of our most meritorious officers. While these are impenetrable to the lures, wiles, & threats of the malcontents,

the latter unite in denouncing the former; who are disheartened when they have the least reason to suppose, that their greatest exertions, fidelity, & attachment to the Government, cannot secure them from distrusts excited by the perfidy & malevolence of its deadly foes. Yesterday being in company with our district Marshal, & perceiving that he had been much wounded in his feelings, he unbosomed himself by stating, “that a Mr Weston late collector of New Bedford had informed him, that after his dismission from office, he had conferred with the President, who regretted that he had been so hasty; & informed him that complaints had been exhibited against Marshal Prince & measures were adopted for inquiring into his conduct, but were prevented by my arrival at Washington.” This statement I considered altogether incorrect; having understood from various quarters that the change at New Bedford had been necessary, & having veiwed as improbable, such a communication on the part of the President to Weston; but having been fully apprized before I left this state for Washington of the violence of the faction in the state against the Marshal, merely for his strict adherence to his duty as prescribed by the Government, I was bound in duty & honor to represent to Yourself & the Secretary of State this unwarrantable combination & system of persecution against the Marshal, & the wise policy & indispensable obligation of Government to support him. There appears to me to be a systematic arrangement of the malcontents, pursued thro the medium of weak and intriguing demi republicans, to remove from office every man Whose fidelity & firmness render him of inestimable worth to his country; & I have always found that republican seekers are considered as the best tools to be employed in this business of Espionnage by our internal foes. My opinion of the Marshal is & always has been in regard to his present office, that he is one of the most faithful, regular & efficient officers of the United States; & that a greater triumph could not be afforded to the british faction, than by his removal. Immediately after my election to the office of V. President, Applications were repeatedly made for my influence to attain the same object; & after patiently hearing every allegation against the Marshal, it appeared to me, that his only crime was that in office he was without a fault. I have been thus explicit, because I consider these practices for removal of good officers, as the most fatal to our union at a time when it is most wanted, & because when in office myself similar measures were invariably but in vain pursued, against our best state officers; whilst their persecutors were highly in favor of officers of little or no worth. Accept Dear Sir assurances of my highest esteem & respect, & that I remain yours most sincerely
        
          E. Gerry
        
      